Order entered June 25, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01378-CV

IN RE HEDY A. RITTENMEYER, INDEPENDENT EXECUTOR OF THE ESTATE OF
         CHRISTOPHER ALLEN RITTENMEYER, DECEASED, Relator

                     Original Proceeding from the Probate Court No. 1
                                   Collin County, Texas
                           Trial Court Cause No. PB1-0072-2017

                                         ORDER
       Before the Court is real party in interest Nicole Marie Lockman Rittenmeyer’s “Agreed

Motion to Enlarge Time to File Response.” We GRANT the motion. The real party in interest’s

responses to the motion for rehearing and petition for writ of mandamus shall be filed by July

13, 2018.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE